F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                         December 18, 2006
                                    TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                            Clerk of Court


 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                          No. 06-2024
 BRIAN NEIL GRACE,                                    (D.C. No. CR-05-148-JCH)
                                                          (D. New Mexico)
           Defendant-Appellant.



                                 ORDER AND JUDGMENT *


Before BRISCOE, McCONNELL, and GORSUCH, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

ordered submitted without oral argument.

       Having entered a conditional guilty plea to one count of bank robbery in violation

of 18 U.S.C. § 2113(a) and one count of armed bank robbery in violation of 18 U.S.C. §

2113(a), (d), Defendant Brian Grace appeals the denial of his motion to suppress an


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec. 1, 2006) and 10th Cir. R.
32.1 (eff. Jan. 1, 2007).
incriminating statement, along with all evidence derived therefrom. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and affirm.

       “‘When reviewing the denial of a motion to suppress, we view the evidence in the

light most favorable to the government, accept the district court’s findings of fact unless

clearly erroneous, and review de novo the ultimate determination of reasonableness under

the Fourth Amendment.’” United States v. Apperson, 441 F.3d 1162, 1184 (10th Cir.

2006) (quoting United States v. Katoa, 379 F.3d 1203, 1205 (10th Cir. 2004)). As he did

before the district court, Grace contends on appeal that Officer Lindell Wright did not

have reasonable articulable suspicion to support the stop. In response, the United States

argues that the interaction between Grace and Wright was a consensual encounter

requiring no level of suspicion. In the alternative, the United States asserts that the

similarity between Grace and his car and the description of the bank robbery suspect and

the suspect’s car provided Wright with reasonable articulable suspicion to stop Grace’s

vehicle.

       For the reasons stated by the district court, even if we conclude that Wright had

seized Grace, Wright had reasonable articulable suspicion to detain Grace. As a result,

the district court did not err in denying Grace’s motion to suppress.

       AFFIRMED.

                                                   Entered for the Court


                                                   Mary Beck Briscoe
                                                   Circuit Judge

                                             -2-